Exhibit 10.7(a)

 

One Financial Place

 

PROMISSORY NOTE A

 

Note Amount:                                                               
$163,600,000.00

 

Maturity Date:                                                              The
Payment Date in August, 2011.

 

THIS PROMISSORY NOTE A (this “Note”), is made as of July 13, 2006 by the
undersigned, as borrower (“Borrower”), in favor of WACHOVIA BANK, NATIONAL
ASSOCIATION and its successors or assigns, as lender (“Lender”).

 

R E C I T A L S:

 

A.                                   Borrower is indebted to Lender with respect
to a loan (the “Original Loan”)in the original principal amount of ONE HUNDRED
EIGHTY-EIGHT MILLION SIX HUNDRED THOUSAND AND NO/100 DOLLARS ($188,600,000.00)
which is secured by the lien and security interest created, among other things,
by that certain Mortgage, Security Agreement, Assignment of Rents and Fixture
Filing dated as of July 13, 2006, as amended by that certain Modification
Agreement dated as of even date herewith by and between Borrower and Lender (as
so amended and as the same may hereafter be amended, modified or supplemented,
the “Security Instrument”) from Borrower, as borrower, in favor of and for the
benefit of Lender, as lender, as security for the Loan and the other Loan
Documents;

 

B.                                     The Original Loan is evidenced by that
certain promissory note in the original principal sum of $188,600,000 from
Borrower to Lender dated as of July 13, 2006 (the “Original Note”);

 

C.                                     The current outstanding principal balance
due under the Original Loan is $188,600,000;

 

D.                                    Borrower and Lender have severed the
Original Note pursuant to the terms of that certain note severance agreement
between Borrower and Lender dated as of the date hereof (the “Severance
Agreement”) into two (2) separate and distinct obligations in substitution for
the Original Note represented by this Note in the amount of $163,600,000 and
that certain Promissory Note B in the amount of $25,000,000 (the “Substitute
Note B”) and

 

E.                                      Borrower and Lender intend these
Recitals to be a material part of this Note.

 

NOW, THEREFORE, FOR VALUE RECEIVED, Borrower does hereby covenant and promise to
pay to the order of Lender, without any counterclaim, setoff or deduction
whatsoever, on the Maturity Date (as hereinafter defined), in immediately
available funds, at Commercial Real Estate Services, 8739 Research Drive URP 4,
NC 1075, Charlotte, North Carolina 28262 or at such other place as Lender may
designate to Borrower in writing from time to time, in legal tender of the
United States of America, the Loan A Loan Amount and all other amounts due or
becoming due hereunder, to the extent not previously paid in accordance
herewith, together with all interest accrued and unpaid thereon through the date
Loan A is repaid in full, at the rate of 5.913617% per annum (the “Interest
Rate”) to be computed on

 

--------------------------------------------------------------------------------


 

the basis of the actual number of days elapsed in a 360 day year, on so much of
the Loan A Loan Amount as is from time to time outstanding on the first day of
the applicable Interest Accrual Period (as hereinafter defined).

 

SECTION 1                                   DEFINITIONS

 

Defined terms in this Note shall include in the singular number the plural and
in the plural number the singular. All capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Security Instrument.

 

SECTION 2                                   PAYMENTS AND LOAN TERMS

 

Section 2.1                                      Interest and Principal
Payments.

 

(a)                                  Interest on the unpaid Principal Amount of
Loan A for the first Interest Accrual Period computed at the Interest Rate shall
be payable, without any counterclaim, setoff or deduction whatsoever, on the
First Payment Date, and for each subsequent Interest Accrual Period on each
Payment Date thereafter until this Note is paid in full on the Maturity Date or
otherwise. The entire outstanding principal balance, to the extent not
theretofore paid, together with all accrued but unpaid interest thereon and any
other amounts due hereunder shall be due and payable on the Payment Date in
August, 2011 (the “Maturity Date”).

 

(b)                                 To the extent any Interest Shortfall shall
occur, except as otherwise provided in Section 3.2 hereof, such Interest
Shortfall shall accrue additional interest at the Interest Rate.

 

(c)                                  To the extent Payments (as hereinafter
defined), other than Payments hereunder due on a Payment Date, are or become due
and payable under this Note or under any of the other Loan Documents on a day
(the “Due Date”) which is not a Business Day, such Payments are and shall be due
and payable on the first Business Day immediately preceding the Due Date for
such Payments. In the event that any Payment is received after 2:00 p.m. Eastern
Time on any day, it shall be deemed received and paid on the subsequent Business
Day.

 

Section 2.2                                      Application of Payments.

 

(a)                                  Each and every payment (a “Payment”) made
by Borrower to Lender in accordance with the terms of this Note and/or the terms
of any one or more of the other Loan Documents and all other proceeds received
by Lender with respect to the Debt, shall be applied as follows:

 

(1)                                  Payments other than Unscheduled Payments
shall be applied (i) first, to all Late Charges, Default Rate Interest or other
sums due and payable hereunder or under the other Loan Documents (other than
those sums included in clause (ii) of this Section 2.2(a)(l)) in such order and
priority as determined by Lender in its sole discretion, (ii) second, to all
interest (other than Default Rate Interest) which shall be due and payable with
respect to the Loan A Loan Amount pursuant to the terms hereof as of the date
the Payment is received (including any Interest Shortfalls and interest thereon
to the extent permitted by

 

2

--------------------------------------------------------------------------------


 

applicable law) and (iii) third, on the Maturity Date, to the Loan A Loan Amount
until the Loan A Loan Amount has been paid in full.

 

(2)                                  Unscheduled Payments shall be applied at
the end of the Interest Accrual Period in which such Unscheduled Payments are
received as a principal prepayment of the Loan A Loan Amount to amortize the
Loan A Loan Amount.

 

(b)                                 To the extent that Borrower makes a Payment
or Lender receives any Payment or proceeds for Borrower’s benefit, which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, debtor in possession, receiver, custodian
or any other party under any bankruptcy law, common law or equitable cause,
then, to such extent, the obligations of Borrower hereunder intended to be
satisfied shall be revived and continue as if such Payment or proceeds had not
been received by Lender.

 

Section 2.3                                      Prepayments.

 

The Debt may not be prepaid, in whole or in part, except as set forth in Article
XV of the Security Instrument.

 

SECTION 3                                   DEFAULTS

 

Section 3.1                                      Events of Default.

 

This Note is secured by, among other things, the Security Instrument which
specifies various Events of Default, upon the happening of which all or portions
of the sums owing under this Note may be declared immediately due and payable as
more specifically provided therein. Each Event of Default under the Security
Instrument or any one or more of the other Loan Documents shall be an Event of
Default hereunder.

 

Section 3.2                                      Remedies.

 

If an Event of Default shall exist hereunder or under any other Loan Document,
interest on the Principal Amount and, to the extent permitted by applicable law,
all accrued but unpaid interest on the Principal Amount shall, commencing on the
date of the occurrence of such Event of Default, at the option of Lender,
immediately and without notice to Borrower, accrue interest at the Default Rate
until such Event of Default is cured or, if not cured or such cure is not
accepted by Lender, until the repayment of the Debt. The foregoing provision
shall not be construed as a waiver by Lender of its right to pursue any other
remedies available to it under the Security Instrument, or any other Loan
Document, nor shall it be construed to limit in any way the application of the
Default Rate.

 

SECTION 4                                   EXCULPATION

 

Section 4.1                                      Exculpation.

 

Notwithstanding anything to the contrary contained in this Note or the other
Loan Documents, the obligations of Borrower hereunder shall be non-recourse
except with respect to

 

3

--------------------------------------------------------------------------------


 

the Property, and as otherwise provided in Section 18.32 of the Security
Instrument, the terms of which are incorporated herein.

 

SECTION 5                                   MISCELLANEOUS

 

Section 5.1                                      Further Assurances.

 

Borrower shall execute and acknowledge (or cause to be executed and
acknowledged) and deliver to Lender all documents, and take all actions,
reasonably required by Lender from time to time to confirm the rights created or
now or hereafter intended to be created under this Note and the other Loan
Documents, to protect and further the validity, priority and enforceability of
this Note and the other Loan Documents, to subject to the Loan Documents any
property of Borrower intended by the terms of any one or more of the Loan
Documents to be encumbered by the Loan Documents, or otherwise carry out the
purposes of the Loan Documents and the transactions contemplated thereunder;
provided, however, that no such further actions, assurances and confirmations
shall vary the terms of or increase Borrower’s obligations under this Note or
any of the other Loan Documents.

 

Section 5.2                                      Modification, Waiver in
Writing.

 

No modification, amendment, extension, discharge, termination or waiver (a
“Modification”) of any provision of this Note, the Security Instrument or any
one or more of the other Loan Documents, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on, Borrower shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. Lender does not
hereby agree to, nor does Lender hereby commit itself to, enter into any
Modification. However, in the event Lender does ever agree to a Modification,
such Modification shall only be upon the terms and conditions set forth in the
Security Instrument.

 

Section 5.3                                      Costs of Collection.

 

Borrower agrees to pay all costs and expenses of collection incurred by Lender,
in addition to principal, interest and late or delinquency charges (including,
without limitation, reasonable attorneys’ fees and disbursements), incurred in
connection with the pursuit by Lender of any of its rights or remedies referred
to in Section 3 hereof or its rights or remedies referred to in any of the Loan
Documents or the protection of or realization of collateral or in connection
with any of Lender’s collection efforts, whether or not suit on this Note, on
any of the other Loan Documents or any foreclosure proceeding is filed, and all
such costs and expenses shall be payable on demand, together with interest at
the Default Rate thereon, and also shall be secured by the Security Instrument
and all other collateral at any time held by Lender as security for Borrower’s
obligations to Lender.

 

4

--------------------------------------------------------------------------------


 

Section 5.4                                      Maximum Amount.

 

(a)                                  It is the intention of Borrower and Lender
to conform strictly to the usury and similar laws relating to interest and the
collection of other charges from time to time in force, and all agreements
between Borrower and Lender, whether now existing or hereafter arising and
whether oral or written, are hereby expressly limited so that in no contingency
or event whatsoever, whether by acceleration of maturity hereof or otherwise,
shall the amount paid or agreed to be paid in the aggregate to Lender as
interest or other charges hereunder or under the other Loan Documents or in any
other security agreement given to secure the Debt, or in any other document
evidencing, securing or pertaining to the Debt, exceed the maximum amount
permissible under applicable usury or such other laws (the “Maximum Amount”). If
under any circumstances whatsoever fulfillment of any provision hereof, or any
of the other Loan Documents, at the time performance of such provision shall be
due, shall involve transcending the Maximum Amount, then ipso facto, the
obligation to be fulfilled shall be reduced to the Maximum Amount. For the
purposes of calculating the actual amount of interest or other charges paid
and/or payable hereunder, in respect of laws pertaining to usury or such other
laws, all charges and other sums paid or agreed to be paid hereunder to the
holder hereof for the use, forbearance or detention of the Debt, outstanding
from time to time shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread from the date of disbursement of the
proceeds of this Note until payment in full of all of the Debt, so that the
actual rate of interest on account of the Debt is uniform through the term
hereof. The terms and provisions of this Section 5.4 shall control and supersede
every other provision of all agreements between Borrower or any endorser and
Lender.

 

(b)                                 If under any circumstances Lender shall ever
receive an amount which would exceed the Maximum Amount, such amount shall be
deemed a payment in reduction of the Loan A Loan Amount owing hereunder and any
other obligation of Borrower in favor of Lender, and shall be so applied in
accordance with Section 2.2 hereof, or if such excessive interest exceeds the
unpaid balance of the Loan A Loan Amount and any other obligation of Borrower in
favor of Lender, the excess shall be deemed to have been a payment made by
mistake and shall be refunded to Borrower.

 

Section 5.5                                      Waivers.

 

To the extent permitted by law, and except as expressly provided herein or in
any of the other Loan Documents, Borrower hereby expressly and unconditionally
waives presentment, demand, protest, notice of protest or notice of any kind,
including, without limitation, any notice of intention to accelerate and notice
of acceleration, and, in connection with any suit, action or proceeding brought
by Lender on this Note, any and every right it may have to (a) a trial by jury,
(b) interpose any counterclaim therein (other than a counterclaim which can only
be asserted in the suit, action or proceeding brought by Lender on this Note and
cannot be maintained in a separate action) and (c) have the same consolidated
with any other or separate suit, action or proceeding.

 

5

--------------------------------------------------------------------------------


 

Section 5.6                                      Governing Law.

 

This Note and the obligations arising hereunder shall be governed by, and
construed in accordance with, the laws of the State of Illinois applicable to
contracts made and performed in such State and any applicable law of the United
States of America.

 

Section 5.7                                      Headings.

 

The Section headings in this Note are included herein for convenience of
reference only and shall not constitute a part of this Note for any other
purpose.

 

Section 5.8                                      Assignment.

 

Lender shall have the right to transfer, sell and assign this Note, the Security
Instrument and/or any of the other Loan Documents or any interest therein, and
the obligations hereunder, to any Person. All references to “Lender” hereunder
shall be deemed to include the assigns of the Lender.

 

Section 5.9                                      Severability.

 

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.

 

Section 5.10                                Joint and Several.

 

If Borrower consists of more than one Person or party, the obligations and
liabilities of each such Person or party hereunder shall be joint and several.

 

Section 5.11                                Substitute Note.

 

This Note is “Substitute Note A” executed and delivered pursuant to the
Severance Agreement. The principal indebtedness evidenced hereby is a portion of
the principal indebtedness previously evidenced by the Original Note in the
original principal sum of $188,600,000 made by Borrower to Lender.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Note has been duly executed by the Borrower the day and
year first written above.

 

 

BORROWER:

 

 

 

 

 

ONE FINANCIAL PLACE PROPERTY LLC,

 

 

a Delaware limited liability company

 

 

 

 

By:

BCSP IV Illinois Manager LLC,

 

 

a Delaware limited liability company,

 

 

its manager

 

 

 

 

By:

BCSP IV U.S. Investments, L.P.,

 

 

a Delaware limited partnership,

 

 

its sole member

 

 

 

 

By:

BCSP REIT IV, Inc.,

 

 

a Maryland corporation,

 

 

its general partner

 

 

 

 

By:

 

 

 

 

Name: Nancy J. Broderick

 

 

Title: Managing Director

 

--------------------------------------------------------------------------------